        Case 4:19-cv-04968 Document 1 Filed on 12/20/19 in TXSD Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

QUADRA WALTON                                       §
                                                    §
                                                    §
                                                    §
v.                                                  §             CIVIL ACTION NO. 4:19-cv-4968
                                                    §
                                                    §
JAMES LOVELESS MONCEAUX,                            §
FAST TRAC TRANSPORTATION, INC.,                     §
AND CUMMINS, INC.                                   §


                     DEFENDANT FAST TRAC TRANSPORTATION, LLC’S
                        APPEARANCE AND NOTICE OF REMOVAL


                                               BACKGROUND

         1.        This is a personal injury action arising from a motor vehicle accident that occurred

in Harris County, Texas, on May 22, 2019.1 Plaintiff Quadra Walton claims she suffered personal

injuries as a result of the alleged negligence and gross negligence of Defendants.

                                           STATE COURT ACTION

         2.        Plaintiff Quadra Walton filed suit against Defendants Fast Trac Transportation,

Inc., Cummins, Inc., and James Loveless Monceaux on October 3, 2019.2 The case was filed in

Harris County Civil Court at Law No. 4 under cause number 1142785, case style Quadra Walton

v. James Loveless Monceaux, Fast Trac Transportation, Inc., and Cummins, Inc.3




1
  See Ex. C (Plaintiff’s Original Petition).
2
  See id.
3
  Id.
       Case 4:19-cv-04968 Document 1 Filed on 12/20/19 in TXSD Page 2 of 5




                                              JURISDICTION

        3.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a) because this is a civil action in which the amount in controversy exceeds $75,000,

exclusive of interests and costs, and no proper-party defendant is domiciled in the same state as

the plaintiff. Furthermore, under 28 U.S.C. § 1441(b)(2), no defendant is a citizen of Texas where

this action was brought.

        4.       Walton seeks damages between $100,000 and $200,000 and is domiciled in the

State of Texas.4

        5.       Defendant James Loveless Monceaux is domiciled in Louisiana.5

        6.       Named Defendants Fast Trac Transportation, Inc. and Cummins, Inc. are defunct

entities which were terminated in 2018; these entities are defunct as of this filing, were defunct

when Plaintiff’s Original Petition was filed, and were defunct at the time of the May 22, 2019

accident that is the basis of this suit.6 As such, they are not proper parties to this suit and should

not be considered for purposes of diversity of citizenship.

        7.       Fast Trac Transportation, LLC has not been named in this suit but is the proper

party in interest because (1) the two named entities are defunct and (2) James Monceaux was

driving for Fast Trac Transportation, LLC when the motor vehicle accident that is the basis of this

suit occurred. Fast Trac Transportation, LLC’s sole member is domiciled in Louisiana, and Fast

Trac Transportation, LLC is therefore a Louisiana citizen for purposes of diversity.7

        8.       For these reasons, the amount-in-controversy and diversity requirements of 28

U.S.C. § 1332(a) are met, and the Court has original jurisdiction over this action.


4
  Id. ⁋⁋ 1, 14.
5
  Id. ⁋ 2.
6
  Ex. E (Texas Secretary of State Records Regarding Cummins, Inc. and Fast Trac Transportation, Inc.).
7
  Ex. D (Fast Trac Transportation, LLC’s Articles of Organization).

                                                        2
         Case 4:19-cv-04968 Document 1 Filed on 12/20/19 in TXSD Page 3 of 5




                                        CONSENT TO REMOVE

          9.       Pursuant to 28 U.S.C. § 1446(b)(2)(A), Fast Trac Transportation, LLC has obtained

the necessary consent of James Monceaux to remove this case to federal court.8

                                               TIMELINESS

          10.      After Walton filed her original petition, Harris County Civil Court at Law No. 4

issued a citation to Fast Trac Transportation, Inc. which Fast Trac Transportation, LLC received

on November 20, 2019, when the suit was served to the listed registered agent for Fast Trac

Transportation, Inc. Thirty days have not elapsed from that date. In the alternative, Fast Trac

Transportation, LLC, as the proper party in interest, has not been served with the suit and so thirty

days have not elapsed since service. Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is

timely and proper.

                             INSUFFICIENCY OF PLEADINGS:
                  RULE 12(e) MOTION FOR MORE DEFINITE STATEMENTS

          11.      Walton asserts claims of negligent hiring, retention, entrustment, training, and

safety implementation against the Defendant entities but alleges no facts to support these claims

as to either the named Defendants or Fast Trac Transportation, LLC.9 To the extent Plaintiff’s

allegations can be construed to also be asserted against Fast Trac Transportation, LLC, Fast Trac

Transportation, LLC requests Plaintiff be ordered to replead to provide fair notice of the factual

basis of any such allegations.

                                      CONDITIONS PRECEDENT

          12.      Fast Trac Transportation, LLC has tendered the required filing fee to the Clerk of

the United States District Court for the Southern District of Texas, Houston Division, along with



8
    Ex. F (James Monceaux’s Consent to Removal).
9
    See Ex. C ⁋ 8.

                                                   3
          Case 4:19-cv-04968 Document 1 Filed on 12/20/19 in TXSD Page 4 of 5




this Notice of Removal. Defendant will promptly file a copy of this Notice of Removal with the

Harris County Clerk and will provide notice to Walton through her counsel of record.

           13.      Copies of all executed process, pleadings, and orders filed in state court, as well as

the docket sheet, an index of matters being filed, and list of counsel of record accompany this

notice.10

     CONDITIONAL REQUEST FOR HEARING AND JURISDICTIONAL DISCOVERY

           14.      If Plaintiff Quadra Walton contests this removal, Fast Trac Transportation, LLC

requests (1) a hearing regarding this Court’s jurisdiction over, and the propriety of removal of, this

matter; (2) the opportunity to present evidence demonstrating the existence of federal jurisdiction

and the propriety of removal; and (3) leave to conduct limited discovery related to those issues.

                                                   JURY DEMAND

           15.      Defendant demands a jury trial.

                                                   CONCLUSION

           Fast Trac Transportation, LLC respectfully requests that this action be removed from

Harris County Civil Court at Law No. 4 to this Court.




10
     See 28 U.S.C. § 1446; S.D. Tex. Civ. R. 81.

                                                        4
      Case 4:19-cv-04968 Document 1 Filed on 12/20/19 in TXSD Page 5 of 5




                                            Respectfully submitted,

                                            THE FUENTES FIRM, P.C.

                                            /s/David Helmey .
                                            ROBERT FUENTES
                                            State Bar No. 24005405
                                            Federal Bar No. 28591
                                            DAVID HELMEY
                                            State Bar No. 24092504
                                            Federal Bar No. 2790922
                                            5507 Louetta Road, Suite A
                                            Spring, Texas 77379
                                            Telephone: (281) 378-7640
                                            Facsimile: (281) 378-7639
                                            robert@fuentesfirm.com
                                            david@fuentesfirm.com
                                            ATTORNEYS FOR DEFENDANTS
                                            FAST TRAC TRANSPORTATION, LLC
                                            AND JAMES LOVELESS MONCEAUX


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following counsel of record through the Court’s ECF system on December 20, 2019:

       Cedrick D. Forrest                          cforrest@cdforrestlaw.com
       Attorney for Plaintiff


                                                   /s/ David Helmey          .
                                                   DAVID HELMEY




                                               5
